DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021  has been entered.

Status of Claims

Amendment filed 03/30/2021 is acknowledged.  Claims 1-5,9,10 are pending.  Claims 1-4 remain withdrawn from consideration.  Claims 5,9,10 are under consideration. 
 101 
	Pri

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5,9,10 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.



Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a computer-recording medium (claims 5,10), and a calculation device comprising said computer-recording medium (claim 9), and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and /or grouping of “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include dividing trajectory into groups based on molecular mechanic interaction energy,  obtaining average value of interaction energy, identifying and extracting fragments having large interaction values, dividing trajectory into groups based on energy values, making conclusion that  a drug candidate is candidate drug. 


Claim 10 addresses performing molecular dynamic simulations – in the absence of showing to the contrary, such computational steps are not viewed as necessarily rooted in computer technology. See more in step 2B of the analysis. 


 Mathematical concepts recited in the claims include calculating values E of interaction energy.. The specification indicates that the determination of expected energy E is a matter of mathematical computation. See paragraphs 91, 97. 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.
Step 2A Prong Two.


to apply, rely on, or use the judicial exception.


In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are using a generic computer component. See specification, paragraph 100.  The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on generic computational device, as in claim 9. 



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data. This is in agreement with specification, paragraph 100.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Further, the step of molecular dynamic simulation, if viewed as necessarily performed by a computer (e.g., as addressed in paragraphs 58,59 of the specification), is a well-understood, routine and conventional computer simulation method for studying the physical movements of atoms and molecules wherein the atoms and molecules are allowed to interact for a fixed period of time, giving a view of the dynamic evolution of the system.  See Al-Hashimi et al. (US 20110172981), and reviews of  Marco et al. (ChemMedChem (2007), 2(10), 1388-1401), and Rongan et al. (Perspectives in Drug 

Thus, the instant claims do not include an inventive concept.

R
Response to arguments
Applicant argues that there are no steps drawn to “mathematical operation” as citing  paragraphs in the specification does not prove that a claim recites a mathematical operation.  In response,  as addressed in the October 2019 updated Patent Subject Matter Eligibility Guidelines quoted above, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation, and 
mathematical relationships which may be expressed in words or using mathematical symbols. “It is of no moment that the algorithm is not expressed in terms of a
mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1,Fed. Cir. 1989.  In the instant case, mathematical concepts recited in the claims include calculating values E of interaction energy.   Note also, that in addition to attributing some of claim limitations to be drawn to mathematical concepts, the majority of claim elements are drawn to the type of judicial exception that is in the grouping of “mental process”. 




112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5,9,10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 

Claim 5 is amended to address “determining the converged expected value (E) for each of a plurality of kinds of the drug candidate molecules”.  The term “plurality of kinds” is vague and indefinite, and is not disclosed in the specification; it is not clear what kinds of molecules are to constitute a plurality and to be used in the method as claimed. 

Conclusion.
	No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb